Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, 13, 15, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuno et al. (US 4,338,106).

As to claims 1 and 17 Mizuno discloses a pressure regulating device (8) for a fuel vapor absorber (1) containing an adsorption product (4) capable of fixing gaseous fuel molecules, the device comprising:
a housing member (1) having an inner face and an outer face, intended to form all or part
an orifice (see attached modified drawing) formed in the housing member (5) and passing through a housing member (5) wall portion formed in the housing member between the inner face and the outer face;
a fuel vapor supply pipe (6), the pipe extending between a first end adapted to connect to a ventilation line of a fuel tank and a second end; and
a valve (9) provided with a valve body and closure member (9b), making it possible to regulate the circulation of fluid through the orifice;
wherein the pipe passes through the housing member wall portion, by an insertion portion (5a) of the pipe (6) introduced into the orifice;
is fixed to the housing member, so as to form at least one annular sealing area, around the pipe; and
constitutes a mounting support for all or part of the valve.

As to claim 2 Mizuno discloses the device according to claim 1, wherein the insertion portion (5a), which includes the first end , is inserted into the orifice so that the insertion portion (5a)—extends projecting substantially outwards relative to the housing member (5) wall portion of the housing member (5).

As to claim 3 Mizuno discloses the device according to claim 1 or 2, wherein the pipe (6) consists of a tube formed as one piece.

As to claim 4 Mizuno discloses the device according to claim 1, 2 or 3, comprising a single-piece part forming the housing member (5) wall portion which is established circumferentially, 
wherein the at least one annular sealing area comprises a direct sealing contact between an outer face of the pipe (5a) and the single-piece part forming the forming the housing member (5) wall portion.

As to claim 6 Mizuno discloses the device according to claim 1 wherein the closure member (9a) is provided with a sealing member (9b) that is placed in contact with or inside the pipe (6), at least in a position closed off by the closure member (9a) preventing fuel vapors from leaving the pipe through the second end.

As to claim 7 Mizuno discloses the device according to claim 1 wherein the valve is housed at least partly on the inner face side (shown in figure 2).

As to claim 8 Mizuno discloses the device according to claim 1 wherein the valve body (5a) is traversed by a central axis coincident with a longitudinal axis of the pipe and wherein the closure member is slidably movable parallel to the longitudinal axis while being guided by at least one among (shown in the attached modified drawing):
a tubular wall of the valve body (shown in the attached modified drawing);
an elastic return member (9b) which itself is guided in
translation by the valve body;
a guide portion formed by the second end of the pipe.


    PNG
    media_image1.png
    537
    844
    media_image1.png
    Greyscale







As to claim 9 Mizuno discloses the device according to claim 1 wherein the closure member is adapted to present:
two configurations, one corresponding to a position of the closure member (9a) away from a seat surface in order to allow fuel vapors, coming from a channel of the pipe which extends to the first end, to pass through the valve in a 

As to claim 13  Mizuno discloses the device according to claim 1 wherein the housing member (5a) is a part which further has two additional orifices, in order to
define an air intake port (11) without passage through the pipe
form an outlet (7) allowing the discharge of clean gases.

As to claim 15 Mizuno discloses A fuel vapor absorber (figure 2) comprising an air intake port (11a), a housing component (1) or receptacle, and the device according to claim 1 in a manner that includes said pipe (6) in a form separate from the air intake (11a) port and adapted to be connected to a ventilation line of a fuel tank, wherein the housing member is fixed on the housing component or receptacle in a sealed manner in order to form a housing which defines an inside volume ( shown in figure 2), adsorption means (4) which include at least one adsorption product capable of fixing gaseous fuel molecules being contained within the inside volume.

As to claim16 Mizuno discloses the fuel vapor absorber according to claim 15, wherein the housing member is a one-piece cover (1) (once assembled as shown in figure 2 the housing is assembled in to one piece) on which are formed the air intake 

As to claim 18 Mizuno discloses the method according to claim 17, wherein an annular sealing contact between the valve (9a) and the pipe (6) is created during step
 b):either permanently in the assembled state of the valve—(10),
 or by obtaining a position of the closure member (9a) in engagement against the pipe (6), this position being assumed by default due to the biasing of the closure member (9b) of the valve (9a) by an elastic return member (9b) that is part of the valve.

As to claim 20 Mizuno discloses tube device (6) according to claim 2, formed as one piece.


Allowable Subject Matter
Claims 5, 10-12, 14, 17 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The art pertinent to Fuel Vapor vents is included in the attached 892.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539.  The examiner can normally be reached on M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747                                                                                                                                                                                                        


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747